Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 11-20 are now pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 14-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (USPGPUB 2017/0278329) in view of Ezawa (JP2007308227).
Konishi (FIG. 1) discloses a vehicle operation system 1, e.g., a “car sharing system” at least shown in FIGs. 1-3, comprising: a plurality of electronic keys 6; an in-vehicle device 3 that transmits and receives a signal to and from the plurality of electronic keys 6; and a communication device 2, wherein each of the plurality of electronic keys 6 stores key information, e.g., “user identification ID” (para [0043]), and includes an output unit that outputs the key information to the in-vehicle device, the in-vehicle device includes an acquiring unit 15 that acquires key information from any one electronic key 6 among the plurality of electronic keys 6 (para [0044]), a determining unit that determines driving possibility of a vehicle on which the in-vehicle device is mounted on the basis of the acquired key information, e.g., the vehicle-mounted device reads the IC card (key) 6 through the card reading unit 17, and authenticating the identification ID based on a check between the read identification ID and the subscription information, the registration process of the vehicle is performed, and the vehicle power switch 25 
Konishi remains silent as to a transmitting unit which transmits driving information indicating a driving condition in a manner associated with the key information if it is determined by the determining unit that driving is possible; a communication unit receives the driving information transmitted by the transmission unit of the on-vehicle device through the electronic key or from 
Ezawa, in the same field of endeavor of vehicle sharing, discloses a safe operation management system of a transport apparatus, such that the time data, the position data, the G data and the speed data of the communication unit 23 when the upper limit value or the lower limit value of the speed and the acceleration are exceeded are associated and transmitted to the monitoring center 24, which monitors the transport of the cargo c of the transport apparatus 1. The monitoring center 24 then monitors and records the content (see para [0038], [0042]; FIG. 4).
From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have had driving information of a transport apparatus be communicatively transmitted to and recorded by a surveillance center, as it would have been readily apparent to a person skilled in the art to have arranged the vehicle-mounted device to further comprise a transmitting unit, if it is determined by the determining unit that driving is possible, the transmission unit transmits driving information indicating a driving condition, and the communication unit of the communication device receives the driving information transmitted by the transmission unit of the in-vehicle device through the electronic key or from the in­ vehicle device, in order to match driving information with the operators, those skilled in the art would readily appreciate that the driving information is transmitted in a manner related to the key information, and driving information is stored in association with vehicle identification information of the vehicle on which the in-vehicle device is installed, and the key information outputted from the electronic key or driver identification information of a driver designated from the key information, as suggested by Ezawa. 

With respect to claim 15, and while Konishi in view of Ezawa remains expressly silent as to the in-vehicle device includes an input unit that inputs a video signal transmitted from a camera device that captures the periphery of the vehicle, and the driving information includes the video signal during driving of the vehicle, Official Notice is taken that video cameras provided in/around a vehicle to obtain and transmit periphery video of a vehicle, is notoriously old and well known in this field, and would have been readily provided for in the system of Konishi in view of Ezawa, in order to provide video to the management facility of the fleet so as to ensure safe driving practices and/or prevent potential accidents or hazards within the peripheral of the vehicle, as was conventionally known.
With respect to claim 16, Konishi in view of Ezawa remains expressly silent as to wherein the in-vehicle device includes a first position detection unit that uses a receiving unit configured to receive a radio wave from a beacon, and detects a position of the vehicle on the basis of beacon identification information included in a signal based on the radio wave received by the receiving unit, and radio wave reception intensity of the radio wave, however, Official Notice is taken that the use of a radio wave beacon triangulation system to locate vehicles was notoriously old and well known in the field of tracking/locating fleet vehicles, which was a known alternative/supplement to a GPS or Global Positioning System, and substituting and/or 
As per claim 18, Konishi (features of claim 18 are integral with claim 1, supra) the in-vehicle device includes an acquiring unit 15 that acquires key information from any one electronic key 6 among the plurality of electronic keys 6 (para [0044]), a determining unit that determines driving possibility of a vehicle on which the in-vehicle device is mounted on the basis of the acquired key information, e.g., the vehicle-mounted device reads the IC card (key) 6 through the card reading unit 17, and authenticating the identification ID based on a check between the read identification ID and the subscription information, the registration process of the vehicle is performed, and the vehicle power switch 25 is turned on, and as such, the on-vehicle device 3is considered to have a determination unit that determines the driving possibility of the vehicle on which the on-vehicle device is installed based on the key information acquired (para [0059]-[0060].  Konishi, however, remains expressly silent as to a transmitting unit that transmits driving information indicating a driving situation in the vehicle in correlation with the key information if driving is determined as possible by the determining unit.  
Ezawa, in the same field of endeavor of vehicle sharing, discloses a safe operation management system of a transport apparatus, such that the time data, the position data, the G data and the speed data of the communication unit 23 when the upper limit value or the lower limit value of the speed and the acceleration are exceeded are associated and transmitted to the monitoring center 24, which monitors the transport of the cargo c of the transport apparatus 1. The monitoring center 24 then monitors and records the content (see para [0038], [0042]; FIG. 4).

As per claim 20, the limitations disclosed in the method are considered to be encompassed by the system as described with respect to claim 1, and as such, are rejected under the same grounds, supra. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi in view of Ezawa (JP2007308227) as applied to claim 11 above, and further in view of Takahashi (JP2016160669).
With respect to claim 13, Konishi in view of Ezawa remain silent as to wherein the key information is transmitted in advance from the communication device to a part or all of the plurality of electronic keys, and the part or all of the electronic keys store the transmitted key information.
.

Allowable Subject Matter
Claims 12, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including USP to Murakami et al. (6,636,145) which includes the use of GPS or radio signal beacon methods for vehicle locating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        


BEM
May 6, 2021